Exhibit 10.11






Mr. Michael J. Kroll
22 Oak St.
Uxbridge, MA  01569


Dear Mike:


This letter will confirm the April 4, 2007 agreement between Valpey-Fisher
Corporation (the “Company”) and you concerning amounts payable to you as
severance in the event of a change in control of the Company.


The Company and you agree that effective August 7, 2008 the first paragraph of
the Letter Agreement is hereby amended to read in its entirety as follows:


“This letter will confirm the April 4, 2007 agreement between Valpey-Fisher
   Corporation (the “Company”) and you concerning amounts payable to you
   as severance in the event of a change in control of the Company prior to
   December 31, 2010.”


The Company and you agree that effective August 7, 2008 the second paragraph of
the Letter Agreement is hereby amended to read in its entirety as follows:


 “In the event of a change in control of Valpey-Fisher prior to December 31,
2010,
   you will be paid a 2x annual base salary as severance in the event you are
not
   offered a position of Chief Financial Officer of the new control entity.”


Please indicate your agreement by signing this letter in the space provided
below.
 
 
 
 

 
Sincerely,
       
VALPEY-FISHER CORPORATION
             
By    
/s/ Ted Valpey, Jr.
   
Ted Valpey, Jr.
    Chairman

 
 
 
AGREED AND ACCEPTED:


/s/ Michael J. Kroll
Michael J. Kroll
 
- 71 -